EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jeffrey Sanok on 5/11/2022.

The application has been amended as follows: 
	Claim 2, line 9: after “an additional” insert --solid--.
	Claim 2, line 10: after “to the” insert --moved--.
	Claim 8, line 2: after “additional” insert --solid--.
	Claim 8, line 3: after “to the moved” insert --main-- and after “of the moved” insert --main--.
	Claim 9, line 2: after “of additional” insert --solid-- and after “two additional” insert --solid--.
	Claim 10, line 2: after “an additional” insert --solid--.
	Claim 10, line 3: after “the additional” insert --solid--. 	
Claim 11, line 2: after “an additional” insert --solid--.
Claim 11, line 3: after “additional” insert --solid-- and after “the moved” insert --main--.
Claim 12, line 2: after “arranged additional” insert --solid-- after “an additional” insert --solid--.
	Claim 14, line 3: after “the additional” insert --solid--. 	
	Claim 15, line 10: after “an additional” insert --solid--. 	
Claim 15, line 11: after “to the” insert -- moved --
Claim 15, line 12: after “than the” insert -- moved --
	Claims 1 and 3-7: Canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2 and 15: The prior art, taken alone or in combination, fails to teach that the system part which moves comprises an additional solid mass unit which is arranged so as to be movable relative to the moved main system part; in combination with other claimed elements as set forth in claims 2 and 15, respectively.

	The closest prior art is Dioni et al. (US 2020/0078858 A1, hereinafter Dioni, cited by applicant). Dioni teaches a casting plunger system comprising a stationary system part (a fixed mold of item 21) and a system part comprising a casting plunger (item 19), a casting plunger rod (a rod of item 19) and a rod drive unit (a hydraulic circuit connected to item 4), wherein the system part which moves comprises a moved main system part (the casting plunger and the casting plunger rod).
	Hydraulic fluid of the hydraulic circuit is movable relative to the moved main system part. However, it is not a solid mass, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim 2 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 15, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1 and 3-7, directed to the invention(s) of a casting plunger system do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups II and III as set forth in the Office action mailed on 11/3/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement filed 4/8/21 and 7/13/21 fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

5/11/2022